DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 7, delete “the” which appears prior to “pre-treated” since there is no antecedent basis for the term “pre-treated solid carrier particles”.  

Claim 1 is objected to because of the following informalities:  Please remove the rectangle framing the structure corresponding to the organic compound of formula (I).  

Claim 1 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” and “most preferably” is no longer considered egregious, rewriting the limitation of preferable embodiments of R1 as a separate, dependent claim is recommended.  Note that claim 7 limits R1 to linear or branched C2 to C4-alkyl group.

Claim 5 is objected to because of the following informalities:  In line 2, please insert “of formula (I)” after “organic compound” so that terminology is internally consistent.  

Claim 5 is objected to because of the following informalities:  In line 3, delete “ethyl” which appears after “isopropyl”.

Claim 5 is objected to because of the following informalities:  Although claim construction utilizing the term “most preferably” is no longer considered egregious, rewriting the limitation of preferable embodiments of organic compound of formula (I) as a separate, dependent claim is recommended.  

Claim 6 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiments of group R and integer m as separate, dependent claims is recommended.  



Claim 6 is objected to because of the following informalities:  Although claim construction utilizing the term “most preferably” is no longer considered egregious, rewriting the limitation of preferable embodiments of alkyl and X as separate, dependent claims is recommended.  

Claim 8 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably”, “most preferably”, and “especially” is no longer considered egregious, rewriting the limitation of preferable embodiments of compound comprising the Group 13 metal as a separate, dependent claim is recommended.  

Claim 11 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” is no longer considered egregious, rewriting the limitation of preferable embodiments of Mg/Ti mol/mol ratio as a separate, dependent claim is recommended.  

Claim 12 is objected to because of the following informalities:  Please remove the rectangle framing the structure corresponding to the internal electron donor of formula (I).  

Claim 12 is objected to because of the following informalities:  In line 3, please replace “in the formula (I) R1” with “in formula (I), R-1”.  

Claim 12 is objected to because of the following informalities:  Although claim construction utilizing the term “preferably” and “most preferably” is no longer considered egregious, rewriting the limitation of recited preferable embodiments as separate, dependent claims is recommended.  

Claim 15 is objected to because of the following informalities:  In line 2, please replace “the steps” with “a step of”, or delete the term entirely.  

Claim 15 is objected to because of the following informalities:  Although claim construction utilizing the term “more preferably” is no longer considered egregious, rewriting the limitation of preferable embodiments of C3-C20 alpha olefins as a separate, dependent claim is recommended.  


Claim 15 is objected to because of the following informalities:  In line 5, the phrase “wherein the polymerization process occurs” is superfluous and may be deleted.  

Claim 16 is objected to because of the following informalities:  In line 1, please replace “method of producing the” with “process for producing an”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.  Claim is drawn to a method that does not contain at least one positive step described in active voice.  Furthermore, claim describes “using” the solid MgCl2 supported catalyst component without any description delimiting how this use is actually practiced.  Accordingly, it is unclear what method/process applicant is intending to encompass.  


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.  Claim is drawn to a method that does not contain at least one positive step described in active voice.  Furthermore, claim describes “using” a catalyst without any description delimiting how this use is actually practiced.  Accordingly, it is unclear what method/process applicant is intending to encompass.  



Conclusion
Subject of claims is patentably distinct over the closest reference, Brita et al. (US 9,200,094).  Reference teaches a process of polymerizing ethylene in the presence of a catalyst component comprising a contact product of MgCl2•EtOH, TiCl4, and methyl tetrahydrofurfuryl ether.  The tetrahydrofurfuryl ether does not meet structural requirements set forth for the organic compound of formula (I).
Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to use of tetrahydrofurfuryl compounds in polymerization processes.  None of these references teaches subject of instant claims.
Claims are not in condition for allowance.  For purposes of filling out PTO-326, status of claims 2-4, 7, 9, 10, and 13 is listed as “objected to”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
December 2, 2021